         Case:20-00055-EAG Doc#:44-20 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                                   Exhibit
                             SBA 7(a)      20 Information
                                      Borrower Page 1 of 7Form               OMB Control No.: 3245-0348
                                                  For use with all 7(a) Programs                                        Expiration Date: 07/31/2020



Purpose of this form:
The purpose of this form is to collect information about the Small Business Applicant (“Applicant”) and its principals, the loan
request, indebtedness, information about current or previous government financing, and certain other topics. The information also
facilitates background checks as authorized by section 7(a)(1)(B) of the Small Business Act, 15 U.S.C. 636(a)(1)(B). This form is to
be completed by the Applicant and all individuals identified below and submitted to your SBA Participating Lender. Submission of
the requested information is required for SBA or the Lender to make a determination regarding eligibility for financial assistance.
Failure to submit the information would affect that determination.
Instructions for completing this form:
This form is divided into two sections. Section I requests information about the Small Business Applicant and must be completed in its
entirety, signed and dated by an authorized representative of the Small Business Applicant that is requesting a business loan. A
separate Section I is required to be completed and signed for each co-applicant (e.g. “Eligible Passive Company (EPC)”or
“Operating Company (OC)”).
Section II of this form requests information about each of the Small Business Applicant’s principals. This section must be completed
in its entirety, signed and dated by the following:

    For a sole proprietorship, the sole proprietor;
    For a partnership, all general partners, and all limited partners owning 20% or more of the equity of the firm; or any partner that is
    involved in management of the applicant business;
    For a corporation, all owners of 20% or more of the corporation, and each officer and director;
    For limited liability companies, all members owning 20% or more of the company, each officer, director, and managing member;
    Any Person hired by the business to manage day-to-day operations (“key employee”); and
    Any Trustor (if the Small Business Applicant is owned by a trust).

All parties listed above are considered “Associates” of the Small Business Applicant as defined in 13 CFR § 120.10, as well as
“principals.” A separate Section II is required to be completed and signed by each principal of the Small Business Applicant.
For clarification regarding any of the questions, please contact your Lender.

Definitions:

    1.   Affiliation – Concerns and entities are affiliates of each other when one controls or has the power to control the other, or a
         third party (or parties) controls or has power to control both. For example, affiliation may arise through ownership,
         common management (including through a management agreement), or when there is an identity of interest between close
         relatives with identical, or substantially identical, business interests. The complete definition of “affiliation” is found at 13
         CFR § 121.301(f).
    2.   Close Relative - Close Relative is a spouse; a parent; or a child or sibling, or the spouse of any such person.
    3.   Eligible Passive Company (“EPC”) – is a small entity or trust which does not engage in regular and continuous business
         activity which leases real or personal property to an Operating Company for use in the Operating Company’s business, and
         which complies with the conditions set forth in 13 CFR § 120.111.
    4.   Household Member – A “household member” of an SBA employee includes: a) the spouse of the SBA employee; b) the
         minor children of said individual; and c) the blood relatives of the employee, and the blood relatives of the employee’s
         spouse who reside in the same place of abode as the employee. [13 CFR § 105.201(d)]
    5.   Operating Company (“OC”) – is an eligible small business actively involved in conducting business operations now or
         about to be located on real property owned by an Eligible Passive Company, or using or about to use in its business
         operations personal property owned by an Eligible Passive Company.




SBA Form 1919 (0     )                                                  1
           Case:20-00055-EAG Doc#:44-20 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                                     Exhibit
                                SBA 7(a)     20 Page
                                         Borrower      2 of 7 Form
                                                  Information                  OMB Control No.: 3245-0348
                                                        (Section I: Applicant Business Information)                                      Expiration Date: 07/31/2020


                    Applicant Business Legal Name (      OC /    EPC)                                        DBA or Tradename if applicable


                      Applicant Business Primary Business Address                            Applicant Business Tax ID             Applicant Business Phone
                                                                                                                               (     )      -
                 Project Address (if other than primary business address)                       Primary Contact                       Email Address



                                                                            # of existing employees employed by business? (including owners):
     Amount of Loan Request:         $
                                                                               # of jobs to be created as a result of the loan? (including owners):
                               # of jobs that will be retained as a result of the loan that otherwise would have been lost? (including owners):
          Purpose of the loan:
                                                              Small Business Applicant Ownership
  List all proprietors, partners, officers, directors, and holders of outstanding stock. 100% of ownership must be reflected. Attach a separate sheet if
  necessary. Based on this form’s instructions not all owners will need to complete the Principal Information section of this form.
                    Owner Name                                  Title              Ownership %                                 Address




         Unless stated otherwise, if any of the questions below are answered “Yes,” please provide details on a separate sheet.
 #                                                                      Question                                                                      Yes       No
 1     Are there co-applicants? (If “Yes,” please complete a separate Section I: Applicant Business Information for each.)

 2     Has an application for the requested loan ever been submitted to the SBA, a lender, or a Certified Development Company, in
       connection with any SBA program? (If “Yes,” provide details                       .)

 3     Is the Small Business Applicant presently suspended, debarred, proposed for debarment, declared ineligible, or voluntarily
       excluded from participation in this transaction by any Federal department or agency?

 4     Does the Small Business Applicant operate under a Franchise/License/Distributor/Membership/Dealer/
       Jobber or other type of Agreement? (If “Yes,” provide copies of your agreement(s) and any other relevant documents.)

 5     Does the Small Business Applicant have any Affiliates? (If “Yes,” please attach a listing of all Affiliates.)

 6     Has the Small Business Applicant and/or its Affiliates ever filed for bankruptcy protection?

 7     Is the Small Business Applicant and/or its Affiliates presently involved in any pending legal action?

 8     Has the Small Business Applicant and/or its Affiliates ever obtained a direct or guaranteed loan from SBA or any other Federal
       agency or been a guarantor on such a loan?

            a)     If you answered “Yes” to Question 8, is any of the financing currently delinquent?

            b)     If you answered “Yes” to Question 8, did any of this financing ever default and cause a loss to the Government?

 9     Are any of the Small Business Applicant’s products and/or services exported or is there a plan to begin exporting as a result of
       this loan?
                                              If ”Yes,” provide the estimated total export sales this loan will support: $

 10 Is the Small Business Applicant using (or intending to use) a packager, broker, accountant, lawyer, etc. to assist in (a) preparing
    the loan application or any related materials and/or (b) referring the loan to the lender?

 11 Are any of the Small Business Applicant’s revenues derived from gambling, loan packaging, or from the sale of products or
    services, or the presentation of any depiction, displays or live performances, of a prurient sexual nature?



SBA Form 1919 (0           )                                                        2
          Case:20-00055-EAG Doc#:44-20 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                                    Exhibit
                               SBA 7(a)     20 Page
                                        Borrower      3 of 7 Form
                                                 Information                  OMB Control No.: 3245-0348
                                                   (Section I: Applicant Business Information)                                Expiration Date: 07/31/2020




   #                                                                                                                                     True      False




       officer, director, or stockholder with a 10 percent or more interest, of the Applicant. [13 CFR 105.204]
 13 No former SBA employee, who has been separated from SBA for less than one year prior to the request for financial assistance,
    is an employee, owner, partner, attorney, agent, owner of stock, officer, director, creditor or debtor of the Applicant. [13 CFR
    105.203]

 14 No member of Congress, or an appointed official or employee of the legislative or judicial branch of the Federal Government, is
    a sole proprietor, general partner, officer, director, or stockholder with a 10 percent or more interest, or household member of
    such individual, of the Applicant. [13 CFR 105.301(c)]

 15 No Government employee having a grade of at least GS-13 or higher is a sole proprietor, general partner, officer, director, or
    stockholder with a 10 percent or more interest, or a household member of such individual, of the Applicant. [13 CFR
    105.301(a)]

 16 No member or employee of a Small Business Advisory Council or a SCORE volunteer is a sole proprietor, general partner,
    officer, director, or stockholder with a 10 percent or more interest, or a household member of such individual, of the Applicant.
    [13 CFR 105.302(a)]


                             By Signing Below, You Make the Following Representations and Certifications
REPRESENTATIONS

I represent that:

            I have read the Statements Required by Law and Executive Order included in this form, and I understand them.
            I will comply, whenever applicable, with the hazard insurance, lead-based paint, civil rights and other limitations in this
            form.
            All SBA loan proceeds will be used only for business related purposes as specified in the loan application.
            To the extent feasible, I will purchase only American-made equipment and products.

ACCURACY CERTIFICATION

I certify that the information provided in this application and the information that I have provided in all supporting documents and
forms is true and accurate. I realize that the penalty for knowingly making a false statement to obtain a guaranteed loan from SBA is
that I may be fined up to $250,000 and/or be put in jail for up to 5 years under 18 USC § 1001 and if false statements are
submitted to a Federally insured institution, I may be fined up to $1,000,000 and/or be put in jail for up to 30 years under 18 USC §
1014.



 ___________________________________________________                                              ______________________
 Signature of Authorized Representative of Applicant Business                                     Date

 _____________________________________________________                                           _______________________
 Print Name                                                                                      Title




SBA Form 1919 (0        )                                                     3
         Case:20-00055-EAG Doc#:44-20 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                                   Exhibit
                              SBA 7(a)     20 Page
                                       Borrower      4 of 7 Form
                                                Information                  OMB Control No.: 3245-0348
                                                        (Section II: Principal Information)                                            Expiration Date: 07/31/2020




                                                        Social Security Number or                                                   Place of Birth
                   Principal Name                                                               Date of Birth
                                                           Tax ID if an Entity                                            (City & State or Foreign Country)
                                                                                                  /          /
                                                                                                                                  % of Ownership in the
                                    Home Address                                                Home Phone
                                                                                                                                 Small Business Applicant
                                                                                      (     )         -
                               Veteran/Gender/Race/Ethnicity data is collected for program reporting purposes only.
                                        Disclosure is voluntary and has no bearing on the credit decision.
                                                                                                                                        Enter Response Below
  Veteran              1=Non-Veteran; 2=Veteran; 3=Service-Disabled Veteran; 4=Spouse of Veteran; X=Not Disclosed
  Gender               M=Male; F=Female; X=Not Disclosed
  Race (more than 1    1=American Indian or Alaska Native; 2=Asian; 3=Black or African-American; 4=Native Hawaiian or
  may be selected)     Pacific Islander; 5=White; X=Not Disclosed
  Ethnicity            H=Hispanic or Latino; N=Not Hispanic or Latino; X=Not Disclosed

               Unless stated otherwise, if any of the questions below are answered “Yes,” please provide details on a separate sheet.

   #                                                             Question                                                                   Yes          No
  17     Are you presently subject to an indictment, criminal information, arraignment, or other means by which formal
         criminal charges are brought in any jurisdiction? (If “Yes,” the loan request is not eligible for SBA assistance.)
                                                                           Initial here to confirm your response to question 17                  _____
  18     Have you been arrested in the last 6 months for any criminal offense?
                                                                           Initial here to confirm your response to question 18                  _____
  19     For any criminal offense – other than a minor vehicle violation – have you ever: 1) been convicted; 2) pleaded guilty;
         3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been placed on any form of parole or probation
         (including probation before judgment)?
                                                                           Initial here to confirm your response to question 19                  _____
  If you answer “Yes” to questions 18 or 19, you must complete SBA Form 912, “Statement of Personal History.” You will need to furnish details,
  including dates, location, fines, sentences, level of charge (whether misdemeanor or felony), dates of parole/probation, unpaid fines or penalties,
  name(s) under which charged, and any other pertinent information. If you answer “Yes” to question 19 and are currently on parole or probation,
  the loan request is not eligible for SBA assistance.

  20     Are you presently suspended, debarred, proposed for debarment, declared ineligible, or voluntarily excluded from
         participation in this transaction by any Federal department or agency?

  21     If you are a 50% or more owner of the Small Business Applicant, are you more than 60 days delinquent on any
         obligation to pay child support arising under an administrative order, court order, repayment agreement between the
         holder and a custodial parent, or repayment agreement between the holder and a state agency providing child support
         enforcement services.
  22         I am a U.S. Citizen OR          I have Lawful Permanent Resident status                      Registration Number:

             I am not a U.S. Citizen or Lawful Permanent Resident             Country of Citizenship:

                                                                          Initial here to confirm your responses to question 22                  _____
  23     Do you have any ownership in other businesses which would be defined as an Affiliate in the definition found on page
         1? (If “Yes,” attach a listing of all businesses and your ownership percentage or position in the business.)

  24     Have you, or any business you controlled, ever filed for bankruptcy protection?

  25     Are you, or any business you control, presently involved in any legal action (including divorce)?

  26     Have you or any business owned or controlled by you ever obtained a direct or guaranteed loan from SBA or any other
         Federal agency or been a guarantor on such a loan? (This includes student loans.)

         (a) If you answered “Yes” to Question 26, is any of the financing currently delinquent?

         (b) If you answered “Yes” to Question 26, did any of this financing ever default and cause a loss to the Government?
                            (If Yes to (a) or (b) above, please provide Lender with a written explanation.)
SBA Form 1919 (0       )                                                     4
          Case:20-00055-EAG Doc#:44-20 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                                    Exhibit
                               SBA 7(a)     20 Page
                                        Borrower      5 of 7 Form
                                                 Information                  OMB Control No.: 3245-0348
                                                    (Section II: Principal Information)                               Expiration Date: 07/31/2020




                    By Signing Below, You Make the Following Representations, Authorizations, and Certifications



REPRESENTATIONS AND AUTHORIZATIONS

I represent that:

  •   I have read the Statements Required by Law and Executive Order and I understand them.
  •   I will comply, whenever applicable, with the hazard insurance, lead-based paint, civil rights or other limitations in this form.
  •   All SBA loan proceeds will be used only for business related purposes as specified in the loan application.
  •   To the extent feasible, I will purchase only American-made equipment and products.

I authorize the SBA to request criminal record information about me from criminal justice agencies for the purpose of determining my
eligibility for programs authorized by the Small Business Act, as amended.

ACCURACY CERTIFICATION

I certify that the information provided in this application and the information that I have provided in all supporting documents and
forms is true and accurate. I realize that the penalty for knowingly making a false statement to obtain a guaranteed loan from SBA is
that I may be fined up to $250,000 and/or be put in jail for up to 5 years under 18 USC § 1001 and if false statements are submitted to
a Federally insured institution, I may be fined up to $1,000,000 and/or be put in jail for up to 30 years under 18 USC § 1014.



_______________________________________                __________________
Signature                                              Date


__________________________________________
Print Name/Title




SBA Form 1919 (0        )                                              5
          Case:20-00055-EAG Doc#:44-20 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                                    Exhibit
                               SBA 7(a)     20 Page
                                        Borrower      6 of 7 Form
                                                 Information                  OMB Control No.: 3245-0348
                                                Statements Required by Law and Executive Order                                         Expiration Date: 07/31/2020


              Please read the following notices regarding use of federal financial assistance programs and then sign and date the certification.

 SBA is required to withhold or limit financial assistance, to impose special conditions on approved loans, to provide special notices to applicants or
 borrowers and to require special reports and data from borrowers in order to comply with legislation passed by the Congress and Executive Orders
 issued by the President and by the provisions of various inter-agency agreements. SBA has issued regulations and procedures that implement these
 laws and executive orders. These are contained in Parts 112, 113, and 117 of Title 13 of the Code of Federal Regulations and in Standard Operating
 Procedures.
 Privacy Act (5 U.S.C. 552a) -- Under the provisions of the Privacy Act, you are not required to provide your social security number. Failure to
 provide your social security number may not affect any right, benefit or privilege to which you are entitled. Disclosures of name and other personal
 identifiers are, however, required for a benefit, as SBA requires an individual seeking assistance from SBA to provide it with sufficient information
 for it to make a character determination. In determining whether an individual is of good character, SBA considers the person’s integrity, candor,
 and disposition toward criminal actions. Additionally, SBA is specifically authorized to verify your criminal history, or lack thereof, pursuant to
 section 7(a)(1)(B), 15 USC Section 636(a)(1)(B) of the Small Business Act ( the Act). Further, for all forms of assistance, SBA is authorized to
 make all investigations necessary to ensure that a person has not engaged in acts that violate or will violate the Act or the Small Business
 Investment Act, 15 USC Sections 634(b)(11) and 687(b)(a), respectively. For these purposes, you are asked to voluntarily provide your social
 security number to assist SBA in making a character determination and to distinguish you from other individuals with the same or similar name or
 other personal identifier.
 Any person can request to see or get copies of any personal information that SBA has in his or her file when that file is retrieved by individual
 identifiers such as name or social security numbers. Requests for information about another party may be denied unless SBA has the written
 permission of the individual to release the information to the requestor or unless the information is subject to disclosure under the Freedom of
 Information Act.

 The Privacy Act authorizes SBA to make certain “routine uses” of information protected by that Act. One such routine use is the disclosure of
 information maintained in SBA’s system of records when this information indicates a violation or potential violation of law, whether civil, criminal,
 or administrative in nature. Specifically, SBA may refer the information to the appropriate agency, whether Federal, State, local or foreign, charged
 with responsibility for, or otherwise involved in investigation, prosecution, enforcement or prevention of such violations. Another routine use is
 disclosure to other Federal agencies conducting background checks; only to the extent the information is relevant to the requesting agencies'
 function. See, 74 F.R. 14890 (2009), and as amended from time to time for additional background and other routine uses.
 Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) -- This is notice to you as required by the Right to Financial Privacy Act of 1978, of
 SBA's access rights to financial records held by financial institutions that are or have been doing business with you or your business, including any
 financial institutions participating in a loan or loan guaranty. The law provides that SBA shall have a right of access to your financial records in
 connection with its consideration or administration of assistance to you in the form of a Government guaranteed loan. SBA is required to provide a
 certificate of its compliance with the Act to a financial institution in connection with its first request for access to your financial records, after which
 no further certification is required for subsequent accesses. The law also provides that SBA's access rights continue for the term of any approved
 loan guaranty agreement. No further notice to you of SBA's access rights is required during the term of any such agreement. The law also
 authorizes SBA to transfer to another Government authority any financial records included in an application for a loan, or concerning an approved
 loan or loan guarantee, as necessary to process, service or foreclose on a loan guaranty or collect on a defaulted loan guaranty.
 Freedom of Information Act (5 U.S.C. 552) -- This law provides, with some exceptions, that SBA must supply information reflected in agency
 files and records to a person requesting it. Information about approved loans that will be automatically released includes, among other things,
 statistics on our loan programs (individual borrowers are not identified in the statistics) and other information such as the names of the borrowers
 (and their officers, directors, stockholders or partners), the collateral pledged to secure the loan, the amount of the loan, its purpose in general terms
 and the maturity. Proprietary data on a borrower would not routinely be made available to third parties. All requests under this Act are to be
 addressed to the nearest SBA office and be identified as a Freedom of Information request.
 Flood Disaster Protection Act (42 U.S.C. 4011) -- Regulations have been issued by the Federal Insurance Administration (FIA) and by SBA
 implementing this Act and its amendments. These regulations prohibit SBA from making certain loans in an FIA designated floodplain unless
 Federal Flood insurance is purchased as a condition of the loan. Failure to maintain the required level of flood insurance makes the applicant
 ineligible for any financial assistance from SBA, including disaster assistance.
 Executive Orders -- Floodplain Management and Wetland Protection (42 F.R. 26951 and 42 F.R. 26961) -- SBA discourages settlement in or
 development of a floodplain or a wetland. This statement is to notify all SBA loan applicants that such actions are hazardous to both life and
 property and should be avoided. The additional cost of flood preventive construction must be considered in addition to the possible loss of all assets
 and investments due to a future flood.
 Occupational Safety and Health Act (15 U.S.C. 651 et seq.) -- This legislation authorizes the Occupational Safety and Health Administration in
 the Department of Labor to require businesses to modify facilities and procedures to protect employees or pay penalty fees. Businesses can be
 forced to cease operations or be prevented from starting operations in a new facility. Therefore, SBA may require additional information from an
 applicant to determine whether the business will be in compliance with OSHA regulations and allowed to operate its facility after the loan is
 approved and disbursed. Signing this form as an applicant is certification that the OSHA requirements that apply to the applicant business have been
 determined and that the applicant, to the best of its knowledge, is in compliance. Furthermore, applicant certifies that it will remain in compliance
 during the life of the loan.




SBA Form 1919 (0        )                                                        6
          Case:20-00055-EAG Doc#:44-20 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                                    Exhibit
                               SBA 7(a)     20 Page
                                        Borrower      7 of 7 Form
                                                 Information                  OMB Control No.: 3245-0348
                                                 Statements Required by Law and Executive Order                                       Expiration Date: 07/31/2020




 Civil Rights Legislation (13 C.F.R. 112, 113, 117) -- All businesses receiving SBA financial assistance must agree not to discriminate in any
 business practice, including employment practices and services to the public on the basis of categories cited in 13 C.F.R., Parts 112, 113, and 117
 of SBA Regulations. This includes making their goods and services available to handicapped clients or customers. All business borrowers will be
 required to display the "Equal Employment Opportunity Poster" prescribed by SBA.

 Equal Credit Opportunity Act (15 U.S.C. 1691) -- The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against
 credit applicants on the basis of race, color, religion, national origin, sex, marital status or age (provided the applicant has the capacity to enter into a
 binding contract); because all or part of the applicant's income derives from any public assistance program, or because the applicant has in good
 faith exercised any right under the Consumer Credit Protection Act.
 Executive Order 11738 -- Environmental Protection (38 F.R. 251621) -- The Executive Order charges SBA with administering its loan programs
 in a manner that will result in effective enforcement of the Clean Air Act, the Federal Water Pollution Act and other environment protection
 legislation.
 Debt Collection Act of 1982, Deficit Reduction Act of 1984 (31 U.S.C. 3701 et seq. and other titles) -- These laws require SBA to collect
 aggressively any loan payments which become delinquent. SBA must obtain your taxpayer identification number when you apply for a loan. If you
 receive a loan, and do not make payments as they come due, SBA may take one or more of the following actions: (1) report the status of your
 loan(s) to credit bureaus, (2) hire a collection agency to collect your loan, (3) offset your income tax refund or other amounts due to you from the
 Federal Government, (4) suspend or debar you or your company from doing business with the Federal Government, (5) refer your loan to the
 Department of Justice or other attorneys for litigation, or (6) foreclose on collateral or take other action permitted in the loan instruments.
 Immigration Reform and Control Act of 1986 (Pub. L. 99-603) -- If you are an alien who was in this country illegally since before January 1,
 1982, you may have been granted lawful temporary resident status by the United States Immigration and Naturalization Service pursuant to the
 Immigration Reform and Control Act of 1986. For five years from the date you are granted such status, you are not eligible for financial assistance
 from the SBA in the form of a loan guaranty under Section 7(a) of the Small Business Act unless you are disabled or a Cuban or Haitian entrant.
 When you sign this document, you are making the certification that the Immigration Reform and Control Act of 1986 does not apply to you, or if it
 does apply, more than five years have elapsed since you have been granted lawful temporary resident status pursuant to such 1986 legislation.
 Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4821 et seq.) -- Borrowers using SBA funds for the construction or rehabilitation of a
 residential structure are prohibited from using lead-based paint (as defined in SBA regulations) on all interior surfaces, whether accessible or not,
 and exterior surfaces, such as stairs, decks, porches, railings, windows and doors, which are readily accessible to children under 7 years of age. A
 "residential structure" is any home, apartment, hotel, motel, orphanage, boarding school, dormitory, day care center, extended care facility, college
 or other school housing, hospital, group practice or community facility and all other residential or institutional structures where persons reside.
 Executive Order 12549, Debarment and Suspension (2 CFR 180, adopted by reference in 2 CFR Part 2700 (SBA Debarment Regulations))
 -- By submission of this loan application, you certify and acknowledge that neither you nor any Principals have within the past three years been: (a)
 debarred, suspended, declared ineligible from participating in, or voluntarily excluded from participation in a transaction by any Federal department
 or agency; (b) formally proposed for debarment, with a final determination still pending; (c) indicted, convicted, or had a civil judgment rendered
 against you for any of the offenses listed in the Regulations; or (d) delinquent on any amounts due and owing to the U.S. Government or its agencies
 or instrumentalities as of the date of execution of this certification.

 If you are unable to certify and acknowledge (a) through (d), you must obtain and attach a written statement of exception from SBA permitting
 participation in this loan. You further certify that you have not and will not knowingly enter into any agreement in connection with the goods
 and/or services purchased with the proceeds of this loan with any individual or entity that has been debarred, suspended, declared ineligible from
 participating in, or voluntarily excluded from participation in a Transaction. All capitalized terms have the meanings set forth in 2 C.F.R. Part 180.




 NOTE: According to the Paperwork Reduction Act, you are not required to respond to this collection of information unless it displays a currently
 valid OMB Control Number. The estimated burden for completing this form, including time for reviewing instructions, gathering data needed, and
 completing and reviewing the form is 8 minutes per response. Comments or questions on the burden estimates should be sent to U.S. Small
 Business Administration, Director, Records Management Division, 409 3rd St., SW, Washington DC 20416, and/or SBA Desk Officer, Office of
 Management and Budget, New Executive Office Building, Rm. 10202, Washington DC 20503.
 PLEASE DO NOT SEND FORMS TO THESE ADDRESSES.


SBA Form 1919 (0        )                                                       7
